J-S28002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 THOMAS ALLEN MARKOWSKI                  :
                                         :
                   Appellant             :   No. 1536 MDA 2019

      Appeal from the Judgment of Sentence Entered August 26, 2019
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0005511-2016


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                             FILED JULY 13, 2020

     Thomas Allen Markowski appeals from the August 26, 2019 judgment of

sentence of twenty-four-and-one-half to fifty years of imprisonment following

his convictions for two counts each of aggravated assault and robbery, and

one count each of attempted murder of a law enforcement officer of the first

degree, theft by unlawful taking, possession of a weapon, using an offensive

weapon, recklessly endangering another person, and assault of law

enforcement officer. We affirm.

     The following facts are relevant to our review. On April 7, 2016, at the

Wal-Mart in Shrewsbury, Pennsylvania, two pharmacy employees, Terry White

and Stuart Wiener, observed Appellant pulling up to the pharmacy drop-off

window in a motorized wheelchair or cart. See N.T. Trial, 5/20-21/19, at 5.

Appellant sat in the motorized cart for approximately three minutes before

Ms. White approached him and asked if he needed assistance.       Id. at 11.
J-S28002-20



Appellant demanded fentanyl patches and told Ms. White that he had a

firearm. Id. Appellant was carrying a sawed-off shotgun that he had modified

at his home and concealed in a plastic bag.

      Ms. White returned to the back of the pharmacy and told the pharmacist

on duty to get the fentanyl patches. Mr. Wiener escorted customers out of

the pharmacy department and dialed 9-1-1.            Id. at 22.     Ms. White

remembered seeing the gun at some point. She retrieved the fentanyl patches

from the pharmacist, delivered them to Appellant at the drop-off window of

the pharmacy, and directed him to leave. Id. at 16. He stood up from the

motorized cart and walked toward the front door of the store. Mr. Wiener

went outside to meet police who had been dispatched to the scene.

      Pennsylvania State Trooper Darrio Parham was in uniform at the Wal-

Mart purchasing food when the call came in. As he responded to the call, Mr.

Weiner hailed him and they proceeded towards the pharmacy entrance of the

store. Appellant exited with the fentanyl patches, carrying the bag containing

his concealed shotgun. Id. Mr. Wiener testified that Appellant “told the officer

that he had a gun, and he would shoot him, and the officer pulled his weapon.”

Id. at 23.

      Appellant pointed the sawed-off shotgun at Trooper Parham, who

ordered Appellant to drop his weapon.       When Appellant failed to comply,

Trooper Parham drew his service pistol. Id. Appellant aimed his shotgun at

Trooper Parham from point-blank range, and Trooper Parham slapped the

shotgun away. Id. at 58. Appellant regained control of the shotgun and once

                                     -2-
J-S28002-20


again pointed it at the chest area of the trooper’s body. Id. at 57. As Trooper

Parham grasped the weapon to move it aside a second time, Appellant fired

the gun. Id. Trooper Parham returned fire, striking Appellant in the chest

and ending the altercation. Id. at 59. A subsequent investigation conducted

by police revealed that two rounds remained in Appellant’s gun after the shot

was fired, and that Appellant had an additional five shotgun shells in his

pockets. Id. at 39, 43.

       Appellant gave a recorded interview to police after he was medically

cleared during which he admitted that, in anticipation of robbing the Wal-Mart,

he modified the shotgun so that it was easier to conceal. He told police that

he loaded the weapon in the pharmacy because they were taking too long to

retrieve the fentanyl. Appellant confirmed that he knew Trooper Parham, who

was in uniform, was a law enforcement officer. Id. at 45. He acknowledged

that the trooper ordered him to drop the weapon. Id. Appellant told police

that he pulled the trigger because he panicked. Id. at 46.

       Appellant was charged with attempted murder and numerous other

offenses.1 Following a non-jury trial on May 20-21, 2019, Appellant was found

guilty of all charges. He filed a motion for reconsideration, which was denied.

He was sentenced on August 29, 2019, and he orally moved at that time for

arrest of judgment, which was denied.


____________________________________________


1Prior to trial, Appellant underwent a competency evaluation and was found
competent to stand trial.

                                           -3-
J-S28002-20


      Appellant filed a timely notice of appeal, and both he and the trial court

complied with Pa.R.A.P. 1925.          Appellant presents one issue for our

consideration:

      Whether the trial court abused its discretion when it denied
      [Appellant’s] request for reconsideration (motion for arrest of
      judgment) on August 26, 2019, as there was insufficient evidence
      to find [him] guilty of assault of [a] law enforcement officer;
      attempted murder of a law enforcement officer; and aggravated
      assault; where the evidence showed [that Appellant] did not
      intend to fire at the trooper and that the gun accidentally
      discharged?

Appellant’s brief at 6 (cleaned up).

      Our standard of review for a challenge to the sufficiency of the evidence

is well settled:

            Because a determination of evidentiary sufficiency presents
      a question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      The facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Williams, 176 A.3d 298, 305–06 (Pa.Super. 2017)

(citations and quotation marks omitted).




                                       -4-
J-S28002-20


      Appellant confines his sufficiency challenges to his convictions for

attempted murder of a law enforcement officer, assault of a law enforcement

officer, and aggravated assault.    Accordingly, we consider the elements of

those crimes.    A criminal attempt occurs when a person, “with intent to

commit a specific crime, does any act which constitutes a substantial step

toward the commission of that crime.”       18 Pa.C.S. § 901(a).      “A person

commits murder of a law enforcement officer of the first degree who

intentionally kills a law enforcement officer while in the performance of duty

knowing the victim is a law enforcement officer.” 18 Pa.C.S. § 2507.

      In the case of attempted murder, “a person may be convicted if he takes

a substantial step toward the commission of a killing with the specific intent

in mind to commit such an act.” Commonwealth v. Dale, 836 A.2d 150,

153 (Pa.Super. 2003) (citations omitted). The intent to kill must be shown.

Commonwealth v. Griffin, 456 A.2d 171, 178 (Pa.Super. 1983). The firing

of a bullet in the general area of vital organs can alone be sufficient to prove

specific intent to kill. See Commonwealth v. Manley, 985 A.2d 256, 272

(Pa.Super. 2009). As this Court held in Commonwealth v. Mapp, 335 A.2d

779, 781 (Pa.Super. 1975), an attempted murder is completed by the

discharge of a weapon at a person with intent to kill, even if no injury results.

      Assault of a law enforcement officer is committed when a person

attempts to cause or intentionally or knowingly causes bodily injury to a law

enforcement officer, while in the performance of duty and with knowledge that


                                      -5-
J-S28002-20


the victim is a law enforcement officer, by discharging a firearm. 18 Pa.C.S.

§ 2702.1(a). This Court has held that criminal attempt under § 2702.1(a)

requires a showing of some act accompanied by an intent to inflict bodily injury

upon    a   law   enforcement    officer   by   discharging   a   firearm.     See

Commonwealth v Landis, 48 A.3d 432 (Pa.Super. 2012).

       One commits aggravated assault when one attempts to cause or

intentionally, knowingly or recklessly causes serious bodily injury to certain

enumerated persons, including state law enforcement officers, while in the

performance of duty. See 18 Pa.C.S. § 2702(a)(2), (c)(18). Additionally, one

commits aggravated assault when one attempts to cause or intentionally or

knowingly causes bodily injury to another with a deadly weapon.              See 18

Pa.C.S. § 2702(a)(4).

       Relevant to the intent element of these crimes, this Court has explained:

       An intent is a subjective frame of mind, it is of necessity difficult
       of direct proof. We must look to all the evidence to establish
       intent, including, but not limited to, appellant’s conduct as it
       appeared to his eyes. Intent can be proven by direct or
       circumstantial evidence; it may be inferred from acts or conduct
       or from the attendant circumstances.

Commonwealth v. Alford, 880 A.2d 666, 671 (Pa.Super. 2005) (cleaned

up).    Additionally, our Supreme Court indicated in Commonwealth v.

Meredith, 416 A.2d 481 (Pa. 1980), “[w]here the intention of the actor is

obvious from the act itself, the finder of fact is justified in assigning the

intention that is suggested by the conduct.” Id. at 485.




                                       -6-
J-S28002-20


      Appellant contends that the Commonwealth failed to prove the requisite

intent for each of the three charges listed above. Appellant’s brief at 11. In

support of his position, he points to his testimony at trial that he had no intent

to harm or kill Trooper Parham. He initially stated that the weapon discharged

accidentally when he was attempting to hand the gun to Trooper Parham. N.T.

Trial, 5/20-21/19, at 79. He later testified that it was his intention to simply

walk out, but that he froze in the moment and did not know what to do. Id.

at 83. Appellant argues further that video surveillance footage and eyewitness

testimony are inconclusive as to whether he pulled the trigger of the shotgun.

See Appellant’s brief at 11.

      Appellant’s argument disregards our standard of review. We must view

the evidence in the light most favorable to the Commonwealth, not Appellant.

See Williams, supra at 305-06. The trial court, sitting as factfinder, found

that Appellant intended to kill Trooper Parham, inferring such intent from

Appellant’s conduct of walking toward the Trooper while aiming the barrel of

the shotgun at his mid-section, with his finger on the trigger and the safety

off. The court also found that Appellant shot the gun at the trooper, and “but

for Trooper Parham quickly diverting the shotgun away from himself,

Appellant’s shot would have found its mark.” Trial Court Opinion, 11/15/19,

at 11.   Hence, the factfinder disbelieved Appellant’s testimony that the

shotgun accidentally discharged.




                                      -7-
J-S28002-20


      As detailed in our recitation of the evidence above, the trial court’s

finding is supported by the record when viewing the evidence in the light most

favorable to the Commonwealth, as we must. This evidence was sufficient to

sustain Appellant’s convictions.    Specifically, the evidence established the

intent-to-kill element of his attempted murder conviction, as Appellant

entered the Wal-Mart intending to rob the pharmacy, armed with a shotgun

that he altered specifically for that purpose.    Upon exiting the store with

fentanyl, Appellant “told the officer that he had a gun, and he would shoot

him, and the officer pulled his weapon.”     Id. at 23.    Rather than obeying

Trooper Parham’s command to drop the weapon, Appellant moved toward the

trooper with the partially-concealed deadly weapon pointed at Trooper

Parham’s mid-section. The safety was off and the weapon was loaded with a

slug chambered, evidence that Appellant intended to harm or kill the trooper.

Appellant pointed the gun at the trooper’s mid-section, a vital part of the body,

and the gun discharged as the trooper pushed it away.

      The assault and aggravated assault convictions were based upon the

attempt to cause injury upon a police officer, or attempt to cause serious

bodily injury respectively. This Court has held that merely pointing a loaded

firearm at an individual constitutes circumstantial evidence to support a

conviction of aggravated assault. Commonwealth v. Miller, 217 A.3d 1254

(Pa.Super. 2019).    See also Commonwealth v. Payne, 868 A.2d 1257

(Pa.Super. 2005) (holding the intentional act of pointing the gun and aiming


                                      -8-
J-S28002-20


it at a vital part of the human body creates the presumption of malice for the

purposes of prosecution for aggravated assault). The discharge of the weapon

in the present case only serves as additional circumstantial evidence that

Appellant intended to harm or kill Trooper Parham.

      Furthermore, the evidence sufficiently established that Appellant

actually pulled the trigger. Appellant’s own testimony confirmed that as he

approached Trooper Parham, he had his finger on the trigger and his weapon

pointed at the trooper. See N.T. Trial, 5/20-21/19, at 79. The trial court

found that Appellant discharged the firearm. This Court may not alter a finding

of fact made by the trial court unless no probability of fact can be drawn from

the circumstances.      Commonwealth v. Tejada, 107 A.3d 788, 792

(Pa.Super. 2015).

      Finding no merit to Appellant’s sufficiency challenges, we affirm his

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/13/2020




                                     -9-